Citation Nr: 0007426	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-16 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with private hospital 
care in March 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Richmond, Virginia, which denied entitlement to payment or 
reimbursement of unauthorized medical expenses incurred in 
connection with private hospital care in March 1998.

In January 2000, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).  


FINDINGS OF FACT

1.  Medical care and services for pneumonia were provided to 
the veteran at the emergency room of Medical College of 
Virginia (MCV) Hospital in March 1998. 

2.  The veteran's only service-connected disability is 
residuals of frozen feet, evaluated as 40 percent disabling.

3.  Payment or reimbursement of the expenses of the hospital 
care and medical services provided by MCV Hospital in March 
1998 was not previously authorized by VA.

4.  The hospital care and medical services provided by MCV 
Hospital in March 1998 were not treatment for a 
service-connected disability or for a nonservice-connected 
disability associated with and aggravating a 
service-connected disability.

5.  At the time he received care from MCV Hospital in March 
1998, the veteran was not totally disabled due to a permanent 
service-connected disability; nor was he participating in a 
VA vocational rehabilitation program.


CONCLUSION OF LAW

Payment or reimbursement of unauthorized medical expenses 
incurred in connection with treatment at a private hospital 
in March 1998 is not warranted.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Section 1710 of title 38 of the U.S. Code provides that the 
Secretary shall furnish hospital care and medical services 
and may furnish nursing home care which the Secretary 
determines to be needed (1) to any veteran for a service-
connected disability and (2) to any veteran who has a 
service-connected disability rated at 50 percent or more.  
Further, the Secretary shall furnish hospital care which the 
Secretary determines to be needed to any veteran (1) who has 
a compensable service-connected disability rated less than 50 
percent; (2) whose discharge or release from active military 
service was for a compensable disability that was incurred or 
aggravated in line of duty; (3) who is in receipt of 
disability compensation; (4) who is a former prisoner of war; 
(5) who is a veteran of the Mexican Border Period or of World 
War I; (6) who was exposed to a toxic substance, radiation or 
other conditions; or (7) who is unable to defray the expenses 
of necessary care as determined under section 1722(a) of this 
title.  38 U.S.C.A. § 1710(a) (West 1991 & Supp. 1999).

With regard to the use of the word "shall" in the statute, 
the United States Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) (Court)  
has stated,

Purely an announcement of direction and 
authority, § 1710 contains neither a 
mechanism to enforce the "shall" 
command nor remedial or reimbursement 
provisions for its violation.

Malone v. Gober, 10 Vet. App. 539, 541 (1997).  The Court 
noted, however, that "two other statutes . . . do permit 
reimbursement in certain limited circumstances."  Malone, 10 
Vet. App. at 541.

First, when VA facilities are not capable of furnishing care 
or services required, the VA Secretary, as authorized in 
Section 1710, may contract with nondepartment facilities in 
order to furnish any of the following: 

(1) Hospital care to a veteran for the 
treatment of 

(a) a service-connected disability; 
or

(b) a disability for which the 
veteran was discharged or released 
from active military service; or 

(c) a disability of a veteran who 
has a total disability permanent in 
nature from a service-connected 
disability; or

(d) a disability associated with and 
held to be aggravating a service-
connected disability; or

(e) for any disability of a veteran 
participating in a rehabilitation 
program under 38 U.S.C. chapter 31 
and when there is a need for 
hospital care or medical services 
for any of the reasons enumerated in 
§ 17.48(j).

(2) Medical services for the treatment of 
any disability of 

(a) a veteran with a service-
connected disability evaluated as at 
least 50 percent disabling; 

(b) a veteran who has been furnished 
hospital care, nursing home care, 
domiciliary care, or medical 
services, and requires medical 
services to complete treatment 
incident to such care or services; 
or 

(c) a veteran of the Mexican Border 
period or World War I or who is in 
receipt of increased pension or 
additional compensation or 
allowances based on the need of 
regular aid and attendance or by 
reason of being permanently 
housebound if the Secretary has 
determined, based on a VA 
examination, that the medical 
condition of such veteran precludes 
appropriate treatment at VA 
facilities. 

(3)  Hospital care for the treatment of 
medical emergencies which pose a serious 
threat to the life or health of a veteran 
presently receiving medical services in a 
VA facility or nursing home.  

See 38 U.S.C.A. § 1703 (a)(1)-(8) (West 1991 & Supp. 1999); 
38 C.F.R. § 17.52 (a)(1)-(11) (1999).  

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. 
§ 17.54 (1999).  See Malone, 10 Vet. App. at 541.  
A "second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
Malone, 10 Vet. App. at 541, quoting 38 U.S.C. § 1728(a) 
(emphasis added).  Moreover, in any case where reimbursement 
would be in order for the veteran under section 1728(a), 
"the Secretary may, in lieu of reimbursing such veteran, 
make payment of the reasonable value of care or services 
directly . . . to the hospital or other health facility 
furnishing the care or services . . . ."  38 U.S.C.A. 
§ 1728(b) (West 1991).

Such reimbursement is available only where:

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2) such care or services were rendered 
to a veteran in need thereof

(A) for an adjudicated 
service-connected disability,

(B) for a non-service-connected 
disability associated with and held 
to be aggravating a service-
connected disability,

(C) for any disability of a veteran 
who has a total disability permanent 
in nature from a service-connected 
disability, or

(D) for any illness, injury, or 
dental condition in the case of a 
veteran who (i) is a participant in 
a vocational rehabilitation program 
(as defined in section 3101(9) of 
this title), and (ii) is medically 
determined to have been in need of 
care or treatment . . . .; and

(3) [VA] or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand would not have been 
reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728(a) (West 1991).

The Court has observed that given the use by Congress of the 
conjunctive "and" in the statute "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  Malone, 10 Vet. App. at 542.  

38 C.F.R. § 17.120 further provides that to the extent 
allowable, payment or reimbursement of the expenses of care, 
not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, or of any medical 
services not previously authorized including transportation 
(except prosthetic appliances, similar devices, and repairs) 
may be paid on the basis of a claim timely filed, under the 
following circumstances: 

(a)  For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 

(1) For an adjudicated service-
connected disability; 

(2) For nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability; 

(3) For any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability (does not apply 
outside of the States, Territories, 
and possessions of the United State, 
the District of Columbia, and the 
Commonwealth of Puerto Rico); 

(4)  For any illness, injury or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C. ch. 31 and who is medically 
determined to be in need of hospital 
care or medical services for any of 
the reasons enumerated in Sec. 
17.48(j); and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health; and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.  

In this case, service connection has been in effect since 
1946 for one disability, residuals of frozen feet, rated 40 
percent disabling since January 12, 1998. 

Records from MCV Hospital show that the veteran was treated 
in their emergency room on March 14, 1998.  His complaints 
included a cough and shortness of breath.  The impression was 
probable left lower lobe pneumonia.  No treatment was 
provided for the veteran's service-connected residuals of 
frostbite of the feet. 
The veteran thereafter submitted a claim for reimbursement 
for the medical care and services provided by MCV Hospital.  
Fee basis ascertained that the VAMC in Richmond, Virginia, 
was on ambulance diversion until 3:00 p.m. on March 14, 1998.  
The authorizing physician at the VAMC disapproved the claim 
in August 1998, noting that treatment provided was not for a 
service-connected disability or a condition adjunct to a 
service-connected disability. 

On appeal of this decision, including at a personal hearing 
before the Board in January 2000, the veteran contends that 
he was picked up by an ambulance at his home on March 14, 
1998.  His wife called a private ambulance service without 
contacting the VAMC.  In accordance with his request, the 
veteran was en route to the Richmond VAMC; however, the VAMC 
diverted the ambulance to MCV Hospital.  The VAMC was 
reportedly unable to treat the veteran because of a shortness 
of beds and staff.  The veteran and his wife claim that it 
was stated at the time that the government would pay for the 
veteran's treatment at MCV Hospital, and that, therefore, VA 
authorized his treatment at MCV Hospital.  The veteran also 
stated that the staff at MCV Hospital wanted to admit him for 
a few days, but he left the hospital that same day because he 
did not want to incur a large bill. 

It is uncontested that on March 14, 1998 the veteran's wife 
arranged for an ambulance to take him to a VA hospital, and 
that while he was en route, the ambulance was diverted to a 
private hospital, MCV, where he was treated in the emergency 
room and released.  Essentially, he proffers alternative 
arguments in support of his claim for payment or 
reimbursement for expenses incurred in connection with that 
treatment.  

He argues first that there was actual or de facto prior 
approval by VA of his treatment by MCV.  In the alternative, 
he argues that under the controlling law and regulations, he 
is entitled to payment or reimbursement for the expenses even 
if there was no prior approval.

With respect to the first argument, that VA did, in fact, 
give prior approval for MCV treatment, there is no competent 
evidence to support such assertion.  The Board is cognizant 
of the veteran's testimony that he was told by the ambulance 
driver and/or private hospital personnel and/or VA personnel 
that VA would pay the costs of this private hospitalization.  
This is hearsay evidence because, by his own 
testimony/statements, the information was not gleaned from 
the person purportedly approving the MCV treatment, but was 
instead conveyed by a third party.  Furthermore, even if 
someone tentatively indicated that VA would pay for MCV 
treatment, there is no indication in the record that it was a 
person authorized to contract for VA payment of private 
hospitalization expenses or that the requirements of 
38 U.S.C.A. § 1703(a) and 38 C.F.R. § 17.52 were met.  
Further, the diversion of the ambulance by the VAMC does not 
constitute advanced authorization of private care at VA 
expense.  Malone, 10 Vet. App. at 544.  

In regard to the alternate argument, that under the law and 
regulations the veteran is entitled to reimbursement even if 
there was no prior authorization for private treatment, it is 
particularly noteworthy that all three statutory requirements 
of section 1728 must be met before reimbursement can be 
authorized.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  In 
this regard, the evidence shows that VA facilities were not 
feasibly available as the veteran was redirected to a private 
hospital because VA did not have beds or staff necessary for 
his immediate treatment.  However, the care provided was not 
for an adjudicated service-connected disability, or for a 
nonservice-connected disability associated with and held to 
be aggravating a service-connected disability.  The veteran's 
sole service-connected disability is residuals of frostbite 
of the feet, not pneumonia, and the VA authorizing physician 
determined that the pneumonia was not "adjunct" to a 
service-connected disability.  Moreover, the veteran did not 
have a total disability permanent in nature from a 
service-connected disability and was not participating in a 
VA vocational rehabilitation program at the time that the 
private hospital care was rendered.

Inasmuch as the requirements of 38 U.S.C.A. § 1728(a)(2); 
38 C.F.R. § 17.120(a) are not met, there is no need to 
address the matter of whether the treatment provided was, 
indeed, emergent in nature.  As was noted above, all three 
requirements of 38 U.S.C.A. § 1728(a) must be met in order to 
establish entitlement to payment or reimbursement without 
prior authorization.  Accordingly, for the reasons and bases 
noted above, the Board concludes that payment or 
reimbursement of the unauthorized medical care in this case 
is not warranted. 


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with private hospital 
care in March 1998 is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

